tcmemo_2011_211 united_states tax_court alec jeffrey megibow petitioner v commissioner of internal revenue respondent docket no filed date anthony m bentley for petitioner shawna a early and robert a baxer for respondent memorandum opinion morrison judge the irs issued to petitioner alec jeffrey megibow a statutory_notice_of_deficiency pursuant to sec_6212 the notice reflected the irs’ determination of a dollar_figure income-tax deficiency for the tax_year dr megibow bring sec_1all section references are to the internal_revenue_code for the year in issue this case pursuant to sec_6213 asking this court to redetermine the deficiency for the reasons explained below we sustain the deficiency background at the time he filed his petition megibow resided in new york during the irs issued megibow three checks that it contends were partly payments of interest megibow earned on tax overpayments the table below sets forth the dates of the three checks the amounts of the checks the tax years to which the irs contends each check corresponds and the portions of the amounts that the irs contends are interest checks paid_by the irs to megibow in that allegedly contain an interest component tax_year to which check allegedly relates amount of check portion of amount that is allegedly interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date of check total on his income-tax return megibow did not report that he earned any interest_income from the irs on the basis of its view that megibow earned dollar_figure of interest on tax overpayments the irs determined a dollar_figure income-tax deficiency and issued megibow a notice_of_deficiency on date in response megibow filed a petition for redetermination of the deficiency discussion if a taxpayer overpays federal taxes the irs is required to pay interest on the overpayment sec_6611 generally a taxpayer who earns interest must include the interest in gross_income for the tax_year in which it is received sec_61 gross_income includes interest sec_451 item is included in gross_income for the taxable_year in which item is received by the taxpayer except when taxpayer’s tax-accounting method dictates a different year thus a taxpayer who earns interest on a tax overpayment must generally include the interest in gross_income in the year it is received at trial the irs introduced into evidence its accounting_records for megibow’s and tax years these records reflect the history of megibow’s dealings with the irs including the dates he made tax_payments the dates the irs paid him refunds and the dates he accrued tax_liabilities according to the records the irs made three payments to megibow in portions of each of the three payments are described as interest due taxpayer the portions are dollar_figure dollar_figure and dollar_figure for overpayments of tax for the tax years and respectively--a total of dollar_figure megibow contends that the accounting_records are irrelevant in determining the amount of interest_income he earned because the records do not show what rate the irs used to compute interest although the accounting_records do not explicitly show the interest rate that the irs used in the computations they are nonetheless persuasive that dollar_figure of the payments was in substance interest_income the records show that the irs computed and recorded that dollar_figure of its payments to megibow was interest megibow produced no evidence that the disputed portions were not interest he did not himself testify call others to testify or introduce documentary_evidence in his brief megibow erroneously asserts that his attorney testified at trial the attorney gave an opening statement but he was not sworn in and he was not subjected to cross-examination thus he did not testify megibow contends that the irs has the burden_of_proof we need not resolve whether this is correct the irs has shown by a preponderance_of_the_evidence that the disputed portions of the payments are interest_income see 88_tc_38 burden_of_proof is satisfied by preponderance of evidence van dusen v commissioner t c ___ ___ slip op pincite our conclusions here however are based on the preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial megibow argues that the irs failed to report to him for example by issuing him a form_1099 that the payments had an interest component the question we are required to answer is whether the disputed portions of the payments are taxable see sec_61 the nonreceipt of an information_return such as a form_1099 does not convert a taxable item into a nontaxable item see vaughn v commissioner tcmemo_1992_317 affd without published opinion 15_f3d_1095 9th cir we required the parties to file simultaneous opening briefs followed by simultaneous answering briefs in his answering brief megibow challenges the adequacy of the amount of interest the irs paid he also raises an argument involving the takings clause of the constitution see u s const amend v because these arguments were not made in the opening brief we do not consider them we conclude that megibow earned the disputed dollar_figure as interest_income to reflect the foregoing decision will be entered for respondent
